Citation Nr: 9931462	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-07 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous disorder 
variously diagnosed as depression and senile dementia with 
depressive features, as secondary to the veteran's service-
connected duodenal ulcer disorder.

2.  Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from July 1943 to June 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from September 1997 and July 1998 rating decisions of 
the San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in the September 1997 rating 
decision, denied service connection for a nervous disorder as 
secondary to the service-connected disability of duodenal 
ulcer disease.  In the July 1998 rating decision, the RO 
denied an evaluation in excess of 20 percent for duodenal 
ulcer disease.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his duodenal ulcer disability to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The Board notes that at an August 1997 VA examination, the 
veteran was found to be incompetent to handle VA funds; 
however, it does not appear that the RO has taken any action 
on this determination at this time.


FINDINGS OF FACT

1.  There is no competent evidence of record showing a nexus 
between the veteran's nervous disorder, variously diagnosed 
as depression and senile dementia with mild depressive 
features, and his period of military service.

2.  A nervous disorder, variously diagnosed as depression and 
senile dementia with mild depressive features, has not been 
etiologically related by competent evidence to the 
service-connected duodenal ulcer disorder.

3.  The veteran's duodenal ulcer is currently manifested by 
complaints of heartburn and epigastric pain with stable 
weight.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a nervous disorder, variously diagnosed as depression and 
senile dementia with mild depressive features, either 
directly to the veteran's service or as secondary to his 
service-connected duodenal ulcer, is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The veteran's service-connected duodenal ulcer disease is 
no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7305 
(1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran and his spouse contend that the veteran's nervous 
disorder, variously diagnosed as depression and dementia, is 
secondary to his service-connected duodenal ulcer disability.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (1999).  The Court has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for a duodenal ulcer disorder. 

The veteran has not alleged that his nervous disorder is the 
result of combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is 
not applicable in this case.

Service medical records reveal that the veteran was treated 
for a duodenal ulcer in 1945 during service.  Service medical 
records do not show any complaints, diagnosis, or treatment 
for a nervous disorder during service. 

Post service VA medical records indicate that the veteran was 
initially seen in September 1992 complaining of social 
withdrawal and increased depressed mood and tearfulness.  An 
April 1993 VA medical notation shows that the veteran was 
diagnosed with depression.  VA medical records from September 
1993 to March 1994 show diagnoses of depression.  In June 
1994, the veteran was hospitalized at a private facility with 
a diagnosis of severe recurrent major depressive episode.  VA 
medical records from June 1994 to June 1997 show diagnoses of 
depression not otherwise specified, depression, major 
depression, dysthymic disorder, and dementia.

At an August 1997 VA examination, the veteran complained that 
he did not feel well, did not sleep well, became agitated, 
heard voices at night, became depressed, and had a poor 
memory.  On evaluation, his mood was depressed and his affect 
constricted.  His concentration was fair and his memory was 
impaired.  The diagnosis was senile dementia with mild 
depressive features.  The examiner specifically opined that, 
after reviewing the veteran's medical records in the claims 
folder, the veteran's neuropsychiatric symptomatology was not 
secondary to his service-connected gastric disorder and that 
it has been presented and described as a separate entity.

Upon review, the Board first finds that the medical evidence 
does not support a conclusion that the veteran's nervous 
disorder is attributable to service.  The veteran's service 
medical records show no complaints or findings of a nervous 
disorder during service.  Moreover, there is no competent 
evidence of record showing a nexus between the veteran's 
current nervous disorder, variously diagnosed as depression 
and senile dementia with depressive features, to the 
veteran's active service.

In any event, the Board notes that the veteran's main 
argument is that his nervous disorder developed secondary to 
his service-connected duodenal ulcer disorder.   Upon review 
of the evidence of record including the veteran's statements 
on appeal, the Board finds that the veteran's claim for 
service connection for a nervous disorder is not well 
grounded.  The veteran is competent to report on that which 
he has personal knowledge; that is, what comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  The Board has 
carefully considered the statements of the veteran and his 
spouse with respect to his claim; however, through these 
statements alone, the veteran cannot meet the burden imposed 
by section 5107(a) merely by presenting his lay statements as 
to the existence of a disease and a relationship between that 
disease and his service because lay persons are not competent 
to offer medical opinions.  Espiritu, 2 Vet. App. 492.  
Consequently, lay assertions of medical etiology or diagnosis 
cannot constitute evidence to render a claim well grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support the claim, the claim cannot be well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  However, 
the Court has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well grounded claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  In the instant case, there is no competent medical 
evidence linking the veteran's nervous disorder variously 
diagnosed as depression, major depression, and senile 
dementia with mild depressive features to the veteran's 
service-connected duodenal ulcer or to active service.  
Accordingly, the Board concludes that the veteran's claim for 
service connection for nervous disorder variously diagnosed 
as depression, major depression, and senile dementia with 
mild depressive features as secondary to his service-
connected duodenal ulcer is not well grounded and is denied.  

II.  Increased evaluation

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for duodenal ulcer disease 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That 
is, his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran has been 
recently examined and his medical records have been obtained.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met. 38 U.S.C.A. § 5107(a).

Service connection for active duodenal ulcer was granted by 
means of an August 1945 rating decision and assigned a 30 
percent evaluation.  In January 1947, the RO reduced the 
veteran's evaluation for duodenal ulcer to 20 percent and 
other than occasional temporary total evaluations for 
hospitalization, this evaluation has been confirmed and 
continued.  The Board, in a November 1996 decision, continued 
and confirmed the 20 percent evaluation for duodenal ulcer.

In an October 1997 statement, the veteran contended that his 
service-connected ulcer disorder had worsened and requested 
evaluation for an increased rating.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  A 20 percent 
evaluation is warranted for moderate duodenal ulcer, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations.  Moderately severe duodenal ulcer, 
which is less than severe but with impairment of health 
manifested by anemia and weight loss, or with recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, warrants a 40 percent 
evaluation.  Severe duodenal ulcer with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health, warrants a 60 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7305 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

After having reviewed the evidence of record, the Board finds 
that preponderance of the evidence is against an evaluation 
in excess of 20 percent for duodenal ulcer. A VA November 
1996 medical notation indicates that the veteran was seen for 
abdominal sonogram and for medication refill.  The impression 
was peptic ulcer disease and Tagamet was prescribed.  A 
December 1996 VA barium swallow test revealed a small sliding 
hiatal hernia without evidence of gastroesophageal reflux and 
no radiographic evidence of constrictive lesions.  At a May 
1998 VA examination, the veteran reported that he developed a 
bleeding ulcer during his service in WWII, and subsequently a 
hiatal hernia with esophageal reflux had also been diagnosed.  
He stated that he has remained stable for many years with 
only recurrent heartburn and epigastric pain.  He also 
reported that his current treatment included Zantac and 
Maalox.  On evaluation, there was no history of colicky pain 
or distention, and nausea and vomiting were rarely together.  
The examiner noted that although the veteran may have 
occasional diarrhea or constipation, they were not recurrent.  
There was no evidence of circulatory disturbances or 
hypoglycemic reactions.  The veteran was 5' 9" tall and 
weighed 145 pounds.  The examiner stated that the veteran's 
weight has been stable and there were no signs of anemia.  
There was mild epigastric tenderness with no rebound and no 
hepatosplenomegaly.  Upper gastrointestinal series and barium 
swallow tests revealed normal distensibility of the distal 
thoracic esophagus, no evidence of hiatal hernia or 
gastroesophageal reflux, normal gastric distensibility and 
peristaltic activity in the stomach, and no evidence of 
duodenal deformity or ulcerations.  The diagnosis was history 
of duodenal ulcer.

A private June 1998 examination showed that the veteran had 
undergone an upper endoscopy for evaluation of dyspepsia, 
nausea, vomiting, and a history of ulcer and bloating.  
Mucosal abnormalities were noted in the distal third of the 
esophagus and included an erythematous appearance and the 
presence of erosions as well as in the duodenal bulb and 
included an erythematous appearance.  Retroflexed examination 
revealed a hiatal hernia.  The impressions included 
nonspecific esophagitis, nonspecific gastritis, hiatal 
hernia, nonspecific duodenitis, and most likely reflux 
esophagitis. 

The Board notes that the veteran has not made any argument 
with respect to his duodenal ulcer other than it has 
worsened.  The recent VA examination disclosed that the 
veteran's only complaint was recurrent heartburn and 
epigastric pain.  Although the veteran has reported that his 
ulcer is more severe, he has not reported episodes which are 
incapacitating averaging 10 days or more at least four times 
per year.  The evidence does not show that the veteran has a 
moderately severe duodenal ulcer with impairment of health 
manifested by anemia and weight loss or with current 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 C.F.R. § 4.118, 
Diagnostic Code 7305.  Thus, the Board concludes that the 
veteran's duodenal ulcer is no more than 20 percent disabling 
under Diagnostic Code 7305 and there is no doubt to be 
resolved.



ORDER

Service connection for a nervous disorder variously diagnosed 
as depression and senile dementia is denied.  An increased 
evaluation for a duodenal ulcer is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

